Citation Nr: 1018544	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-22 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Propriety of the reduction of the assigned rating for the 
Veteran's service-connected adenocarcinoma of the prostate 
from 60 percent to 20 percent, to include the issue of 
entitlement to an increased rating for his service-connected 
adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reduced the disability rating for 
adenocarcinoma of the prostate from 60 percent to 20 percent.

In March 2010, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for adenocarcinoma of the prostate was 
granted in a September 1998 rating decision; a 100 percent 
rating was assigned, effective November 12, 1996, and then a 
60 percent rating was assigned, effective December 1, 1997.

2.  A June 2007 rating decision proposed to reduce the rating 
for the Veteran's adenocarcinoma of the prostate to 20 
percent based upon improvement in the Veteran's condition 
that the RO determined was shown at the June 2007 VA 
examination; the Veteran was informed of the proposal by 
letter dated in June 2007, and afforded a period of 60 days 
in which to submit additional evidence.  

3.  The reduction in evaluation to 20 percent was effectuated 
by a January 2008 rating decision, and made effective May 1, 
2008.

4.  Improvement in the Veteran's service-connected 
adenocarcinoma of the prostate was not adequately 
demonstrated by the evidence of record at the time of the 
January 2008 rating decision reducing the disability rating 
from 60 percent to 20 percent.  

5.  The Veteran's adenocarcinoma of the prostate is primarily 
manifested by voiding dysfunction; there is no renal 
dysfunction.  

6.  The Veteran's voiding dysfunction requires the wearing of 
absorbent materials that must be changed more than four times 
a day.


CONCLUSIONS OF LAW

1.  The 60 percent rating for adenocarcinoma of the prostate 
was not properly reduced.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.105(e), 
3.159, 3.321(b)(1), 3.344, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528 (2009). 

2.  The criteria for a rating in excess of 60 percent for 
adenocarcinoma of the prostate have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in November 2005, June 2007, 
and March 2008, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  The June 2007 letter 
contained notice of the proposed reduction in disability 
rating and a statement of the reasons for such reduction.  It 
also advised him of his right to submit additional evidence 
within 60 days to show that compensation payments should be 
continued at the current level.  Additionally, the March 2008 
notice letter informed the Veteran as to disability ratings 
and effective dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claims were readjudicated by 
the RO in July and December 2008, after proper VCAA notice 
was provided and after the Veteran had an opportunity to 
respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The 
Board concludes that the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The provisions of 38 C.F.R. § 3.105 apply to reductions. 38 
C.F.R. § 3.105(e) requires that, when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease in 
payment of compensation benefits being made, a rating 
proposing reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will be notified 
and furnished detailed reasons therefore and given 60 days 
for presentation of additional evidence to show that 
compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992). The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 
C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent 
disability rating must have continued for five years or more 
before the criteria in paragraphs (a) and (b) of that section 
become applicable.  Here, because the Veteran's 60 percent 
rating had been in effect for five years (since December 1, 
1997), the criteria in paragraphs (a) and (b) of 38 C.F.R. § 
3.344 are directly applicable to this case.  

Analysis

In this case, service connection for adenocarcinoma of the 
prostate was awarded in a September 1998 rating decision.  A 
100 percent was assigned (under 38 C.F.R. § 4.115(b), 
Diagnostic Codes 7527 and 7528), effective from November 12, 
1996, and then a 60 percent rating was assigned, effective 
from December 1, 1997.  In October 2005 the Veteran filed a 
claim for an increased rating.  In a March 2006 rating 
decision, the RO continued the rating of 60 percent.  

Based on the findings of the June 2007 VA examination, the 
originating agency proposed to reduce the Veteran's 60 
percent disability rating by rating decision mailed in June 
2007.  The rating decision was accompanied by a letter, which 
was mailed to the Veteran at his address of record and 
informed him that he would be given 60 days to submit 
additional evidence.  The Veteran requested a hearing.  Such 
hearing was held at the RO.  At the hearing, the Veteran 
complained of having to change his absorbent pads a least 
four times a day.  The Decision Review Officer who conducted 
the hearing instructed the Veteran to submit receipts for the 
purchase of absorbency pads in order to show the frequency of 
use of such.  In a January 2008 rating decision, the 
originating agency reduced the disability rating for the 
Veteran's adenocarcinoma of the prostate from 60 percent to 
20 percent, effective May 1, 2008.  Thus, the 60 percent 
disability rating was in effect for more than 5 years at the 
time of the rating decision reducing the rating to 20 
percent.  

The Board has determined that the procedural requirements of 
38 C.F.R. § 3.105(e) were met with respect to the reduction 
in the evaluation of the Veteran's adenocarcinoma of the 
prostate.  He was provided with appropriate notice regarding 
the change in the disability rating assigned for his 
adenocarcinoma of the prostate and was given 60 days to 
submit additional evidence.  Moreover, the effective date of 
the reduction, May 1, 2008, complies with the requirement 
that reductions be effective the last day of the month in 
which a 60-day period from the date of notice of the final 
rating action expires. See 38 C.F.R. § 3.105(e).

However, the Board also has determined that the reduction of 
the disability rating from 60 percent to 20 percent, 
effective May 1, 2008, for the residuals of the Veteran's 
prostate cancer, was not proper.  In this regard, the Board 
notes that under 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2009), a single disability rating of 100 percent is 
warranted for malignant neoplasms of the genitourinary 
system.  A note following the code indicates that the 100 
percent disability rating shall continue beyond the cessation 
of surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedures with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, residuals are to be rated 
on voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2009).

As noted above, Diagnostic Code 7528 provides that, if there 
has been no local reoccurrence or metastasis, the residuals 
of prostate cancer should be rated based on voiding 
dysfunction or renal dysfunction, whichever is predominant.  
The medical evidence of record shows that there has been no 
local reoccurrence or metastasis of the cancer.  The 
Veteran's service-connected disability, therefore, must be 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.

Here, the medical evidence of record reveals that the 
residuals of the Veteran's prostate cancer are manifested by 
voiding dysfunction.  Voiding dysfunction is rated under the 
three subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a (2009).

For residuals of urine leakage, a 20 percent rating is 
warranted if the disability requires the use of absorbent 
materials that must be changed less than 2 times per day.  A 
40 percent disability rating is warranted if the disability 
requires the wearing of absorbent materials that must be 
changed two to four times per day.  The maximum schedular 
disability rating of 60 percent rating is warranted if the 
disability requires the use of an appliance or the wearing of 
absorbent materials that must be changed more than four times 
per day.  38 C.F.R. § 4.115a.

The record reflects that the Veteran has not experienced a 
material improvement in voiding dysfunction that would 
warrant the reduction from 60 percent to 20 percent.  A 
September 1997 private treatment record notes that the 
Veteran has persistent urinary incontinence and has at least 
three episodes of nocturia a night.  Once or twice a week, he 
has significant urinary incontinence while sleeping at night.  
An October 1998 private treatment record notes that the 
Veteran has urinary incontinence and that he wears pads 
daily.  A February 2005 VA treatment record reflects that the 
Veteran has to wear a pad and changes it at least three times 
a day.  

The report of a December 2005 VA examination notes that the 
date of the Veteran's last antineoplastic treatment was in 
April 1997.  The report also notes that the Veteran voids in 
intervals of less than one hour.  At night time, he has four 
voiding episodes per night.  He has frequent urgency.  He 
never has dysuria, dribbling, urethral discharge, hematuria, 
straining to urinate, urinary retention, or renal colic.  He 
has continual urine leakage for which he wears absorbent 
material that must be changed two to four times a day.  
Examination of the bladder, urethra, penis, and testicles was 
normal.  The examiner stated that the Veteran has history of 
prostate cancer, status post prostatectomy with residual 
incontinence.  It has no effect on chores, recreation, 
feeding, bathing, dressing or toileting.  It has mild effect 
on shopping, exercise, sports, and grooming.  It has a 
moderate effect on traveling.

The report of a June 2007 VA examination notes that the 
Veteran's last antineoplastic treatment was in June 1996.  He 
has continual urine leakage and needs to wear absorbent 
material that must be changed less than two times a day.  
Examination of the bladder, anus, rectal walls, and urethra 
was normal.  Testicles were normal.  The examiner stated that 
the Veteran has a diagnosis of prostatic cancer status post 
surgery, radiation, no recurrence, urine leak, requiring 
absorbent material which needs to be changed less than two 
times a day.

An August 2007 VA treatment record notes that the Veteran 
uses panty liners for his urinary incontinence.

An April 2008 VA examination report notes that the last 
treatment was in June 1996.  The report reflects that in 
March 2007, the Veteran was told that his counts were high 
and he was started on XRT and is now status post 33 
treatments.  The Veteran was noted to have continual urine 
leakage for which he wears absorbent material that must be 
changed five to six times daily.  Bladder and urethra 
examination were normal.  The examiner diagnosed the Veteran 
with prostatic cancer status post surgery, radiation, no 
recurrence, urine leakage, requiring absorbent pads that need 
to be changed less than twice a day.  It was noted that this 
has a moderate effect on shopping, exercise, sports, 
recreation, traveling, and grooming.  There is no effect on 
chores, feeding, bathing, dressing, or toileting.

The Board notes that the medical evidence reflects that the 
Veteran has consistently complained of having to change his 
absorbent pads at least three times a day.  At the 
videoconference hearing before the undersigned, and in 
written statements, he indicated that he must change the 
absorbent pads five to six times a day.  The RO has denied 
the claim for a rating in excess of 20 percent, to include a 
restoration of the 60 percent rating, because the Veteran 
failed to provide store receipts that would establish that he 
purchases a sufficient amount of absorbent pads to prove that 
he uses enough to show that he changes them five to six times 
per day.

In the Board's opinion, there has been no material 
improvement in the Veteran's condition.  He has not alleged 
that he needs to change his pads less than before.  In fact, 
he has actually alleged that he changes his pads more now 
than in the past.  Notably, in 1997 and 1998, he was noted to 
wear pads daily and to have intermittent incontinence that 
was relatively intolerable.  He filed his claim for increase 
in October 2005, stating that his incontinence was worse.  At 
the December 2005 VA examination, it was noted that he 
complained of having to change absorbent pads two to four 
times at day, more than before.  Notably, the June 2007 VA 
examination report, the basis of the reduction, is the first 
evidence showing that the Veteran needs to change the 
absorbent pads less than two times a day.  At the 
videoconference hearing before the undersigned, the Veteran 
stated that he never indicated that he only changed his 
absorbent pads less than twice a day, and that perhaps he 
misunderstood the June 2007 VA examiner, who apparently had 
an accent.  Similarly, the report of the April 2008 VA 
examination notes the Veteran's complaints of having to 
change his absorbent pads five to six times a day, yet the 
examiner included the exact same diagnosis as is contained in 
the June 2007 VA examination report, with the exact same 
typographical error as the June 2007 examiner.  In this 
regard, both the June 2007 and April 2008 examination reports 
state that the Veteran suffers from "prostatic ca s/p 
surgery, radiation, no recurrence[,] urine leak, requiring 
absorbent lessthan [sic] 2/day."  This suggests that the 
April 2008 VA examiner did not himself specifically opine 
that the pads need to be changed less than twice a day and 
the June 2007 examiner, who was the first to render such a 
diagnosis/opinion, did so based upon what now appears to be 
inaccurate information, as the Veteran claims to never have 
told the June 2007 examiner that he only changed his pads 
less than twice a day.

In sum, the evidence does not show that improvement in the 
Veteran's service-connected disability has actually occurred 
and that such improvement actually reflects an improvement in 
the Veteran's ability to function under the ordinary 
conditions of life and work.  Although there is no medical 
documentation specifically indicating that the Veteran is 
required to change absorbent materials five or six times per 
day, the Veteran's own statements on this point are credible.  
Accordingly, the disability rating was improperly reduced 
from 60 to 20 percent, and the 60 percent rating based on 
urine leakage should be restored.

With regard to whether the Veteran is entitled to a rating in 
excess of 60 percent, the Board finds that he is not.  In 
order to receive a higher rating, the Veteran must have renal 
dysfunction.  However, the Veteran does not have renal 
dysfunction.  Therefore, he cannot receive a higher rating 
under 38 C.F.R. § 4.115a.  In addition, the Board has 
considered whether there is any other schedular basis for 
granting an increased rating for this disability but has 
found none.

At no time during the appeal period has the Veteran's 
adenocarcinoma of the prostate been manifested by greater 
disability than contemplated by the currently assigned rating 
under the designated diagnostic codes.  Accordingly, staged 
ratings are not in order and the assigned rating is 
appropriate for the entire period of the Veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's adenocarcinoma of 
the prostate, in and of itself, has not been shown to 
objectively interfere markedly with employment (i.e., beyond 
that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.


ORDER

A restoration of a 60 percent rating for adenocarcinoma of 
the prostate is granted.

A rating in excess of 60 percent for adenocarcinoma of the 
prostate is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


